Citation Nr: 0735720	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  03-19 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty in the Navy from June 1965 
to December 1968.  His specialty was Radioman and he served 
in Vietnam from April 1967 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The case was previously before the Board in May 2004, when it 
was remanded for readjudication.  The Board now proceeds with 
its review of the appeal.  

The veteran was scheduled for a hearing before the Board in 
December 2003; however, he failed to appear.


FINDINGS OF FACT

1.  The Board denied service connection for PTSD, on the 
basis that new and material evidence had not been submitted 
to reopen the claim, in May 1999.  

2.  Since that decision, evidence relating to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim 
has not been received.  


CONCLUSIONS OF LAW

1.  The May 1999 Board decision denying the petition to 
reopen a claim for service connection for PTSD is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  The criteria to reopen the claim for service connection 
for PTSD based on new and material evidence are not met.  38 
U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  In September 2002, 
January 2003, July 2003, and May 2004 letters, the RO 
provided the requisite notification.  The notice required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006), was furnished in 
May 2004.  The veteran did not receive all necessary notice 
prior to the initial adjudication of his claim by the RO.  
However, the lack of such a pre-decision notice is not 
prejudicial.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of the 
claim and to respond to VA notices.  After content complying 
notice was provided, the claim was readjudicated in a 
supplemental statement of the case in February 2005.  Any 
deficiencies in VA's duties to notify the claimant concerning 
effective date or degree of disability for the service 
connection claim is harmless, as service connection has been 
denied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical and 
personnel records, VA medical records, and lay statements.  
The veteran has provided the names of four lay persons, but 
he has not provided any statements from these individuals.  
In July 2005, the veteran requested that VA contact his VA 
doctor for evidence in support of his claim.  Additional 
development is not required in this regard, as there is 
already a written statement from this VA doctor, C.B., 
associated with the claims folder.  Moreover, any additional 
treatment record showing a diagnosis of PTSD would not raise 
a reasonable possibility of substantiating the claim, for the 
reasons discussed below.  Since new and material evidence has 
not been received, an examination for PTSD is not warranted.  
See 38 C.F.R. § 3.159(c)(4)(C)(iii).  VA has satisfied its 
assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.

The RO denied service connection for PTSD in November 1993.  
At that time, there was a diagnosis of PTSD in January 1993 
and the RO found that an in-service stressor was not shown 
and that service records did not indicate that the veteran 
had engaged in combat with the enemy.  In June 1996, the RO 
found that new and material evidence had not been received to 
reopen a claim for service connection for PTSD.  At that 
time, a January 1996 VA psychiatric examination report 
showing PTSD had been added to the record. 

Service connection for PTSD was last denied by the Board in 
May 1999, on the basis that new and material evidence had not 
been submitted to reopen the claim.   That decision is final.  
38 U.S.C.A. § 7104 (West 2002).  The Board determined that no 
additional evidence had been submitted to suggest that the 
veteran had been exposed to a verifiable stressor in service.  
It also noted that the veteran had presented no evidence that 
he had been exposed to combat.  

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2007) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

The evidence required to establish the occurrence of an in- 
service stressor depends upon whether the veteran was engaged 
in combat with the enemy.  38 C.F.R. § 3.304(f)(1) states 
that if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  In contrast, "....Where...VA determines that the 
veteran did not engage in combat with the enemy...the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor."  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In such cases, 
the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994).  

Evidence obtained since the May 1999 Board decision includes 
VA outpatient treatment records dated from 1995 to 2004; a VA 
examination report dated in November 1999; a certificate of 
training for PTSD; and a December 2003 letter from the 
veteran's VA psychiatrist, C.B, stating that the veteran has 
PTSD as a consequence of his military service.  This 
evidence, which shows that the veteran has been diagnosed as 
having PTSD, is cumulative and not new.  There was evidence 
before the Board in May 1999 showing that the veteran was 
diagnosed as having PTSD.  Further, even if new, this 
evidence is not material in the absence of credible 
supporting evidence that the veteran's claimed in-service 
stressor(s) actually occurred.

The veteran has also provided a list of names of individuals 
that he claims were killed or wounded in action in Vietnam, 
including T.K., wounded in February and April 1969; V.E.C., 
killed in March 1968; W.P., killed in September 1968; L.C., 
wounded in 1968; R.S., killed in 1967; R.W., killed in 1968; 
J.R., killed in April 1967; H.R., killed in 1971; J.R., 
killed in November 1968; and D.M., killed in 1969 and 1968.  
Concerning those killed in action, the veteran stated that 
their names were on the wall in the courthouse and/or on the 
"Wall on the Web."  This evidence is new, but not material.  
The veteran has not indicated that he knew any of these 
individuals or that he witnessed them being injured or killed 
during service.  Of particular note, the veteran served in 
the Republic of Vietnam from April 1966 to July 1967.  The 
majority of the individuals he listed were not wounded or 
killed during that time frame.  For these reasons, additional 
development to verify these claimed stressors is not 
warranted.

Evidence submitted since the May 1999 Board decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of 
substantiating the claim.  Thus, new and material evidence 
has not been received and the claim is not reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

The application to reopen the claim for service connection 
for PTSD is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


